Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Lin on 8/3/2021.
In the Specification:
Paragraph [0003], Line 1: replace “referring to Fig. 8” with “Referring to Fig. 8”.
Paragraph [0030], Line 3: replace “Than” with “Then”.
In the Claims:
The application has been amended as follows: 
1. (Currently Amended) A curved handle, comprising: 
an upper cover which is formed into a curved shape having a first accommodation space formed at a bottom thereof; 
a frame formed into a curved shaped and arranged in the first accommodation space, the frame being fastened to the upper cover and having a first bar and a second bar arranged at opposite ends of [[the]] a second accommodation space, a plurality of upper buckle sections extended from an inner surface of the second accommodation space, 
a lower lid formed into a curved shaped and assembled to the frame and covering the first accommodation space to enclose the frame, the lower lid having a plurality of first lower buckle sections hooking with the upper buckle sections, the lower lid having a second lower buckle section extended from one end of the lower lid and being hooked with the first bar, 
2. (Currently Amended) The curved handle as claimed in claim 1, wherein a plurality of extending first bumps are arranged in the first accommodation space, each of the first bumps has a hollowed first fixing slot, a plurality of second bumps are arranged in the second accommodation space[[ ]], each of the second bumps has a fixing hole, each of the second bumps is corresponding to [[each]] a respective one of the first bumps, each of the fixing holes is corresponding to [[each]] a respective one of the first fixing slot.
3. (Currently Amended) The assembling structure of curved handle as claimed in claim 2, wherein the first bumps are set into several pairs, each pair of the first bumps has two the first bumps arranged symmetrically along an elongation direction of the upper cover, and each of the second bumps is corresponding to [[each]] a respective one of the first bumps.
4. (Currently Amended) The curved handle as claimed in claim 3, wherein the second bumps are set into several pairs, each pair of the second bumps has two the second bumps arranged symmetrically along an elongation direction of the frame, two the upper buckle sections are arranged between two pairs of the second bumps.
5.  (Original) The curved handle as claimed in claim 1, wherein the upper buckle sections are staggered.
6. (Original) The curved handle as claimed in claim 4, wherein the upper buckle sections are staggered.
7. (Currently Amended) The curved handle as claimed in claim 1, wherein each of the upper buckle sections has an upper buckle block, each of the first lower buckle sections has a first lower buckle block, each of the first lower buckle blocks hooks with [[each]] a respective one of the upper buckle blocks.
8. (Original) The curved handle as claimed in claim 1, wherein the second lower buckle section has a second lower buckle block, the second lower buckle block hooks with the first bar, 
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
Figure 8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s admitted prior art (Figure 8) is the closest prior art reference, however Applicant’s admitted prior art (Figure 8) does not disclose the frame being fastened to the upper cover and having a first bar and a second bar arranged at opposite ends of a second accommodation space, a plurality of upper buckle sections extended from an inner surface of the second accommodation space, the lower lid having a plurality of first lower buckle sections hooking with the upper buckle sections, the lower lid having a second lower buckle section extended from one end of the lower lid and being hooked with the first bar, the lower lid having a third lower buckle section extended from the other end of the lower lid and being hooked with the second bar. These limitations, in combination with all the other limitations of independent claim 1, define over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655.  The examiner can normally be reached on M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey O'Brien/            Primary Examiner, Art Unit 3677